PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DART CONTAINER CORPORATION
Application No. 16/416,391
Filed: 20 May 2019
Patent No. 11,242,180
Issued: 8 Feb 2022
:	REDETERMINATION OF 
:	PATENT TERM ADJUSTMENT
:	AND NOTICE OF INTENT
:	TO ISSUE 
:	CERTIFICATE OF CORRECTION
Attorney Docket No. 70254-1370


This is a redetermination of the patent term adjustment in response to the application for patent term adjustment, filed April 8, 2022, requesting that the patent term adjustment determination for the above-identified patent be corrected from 182 days to 206 days. 

This redetermination of patent term adjustment is not the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under         35 U.S.C. §154(b)(4).

On February 8, 2022, the above-identified application issued into U.S. Patent No. 11,242,180. The patent issued with a PTA of 182 days. The PTA of 182 days was based on 254 days of “A” reduced by 72 days of Applicant delay.  The present request for redetermination of the patent term adjustment was timely filed within two months of the patent issue date.

The present petition

Patentee avers that he was improperly assessed 72 days of Applicant delay under                         37 CFR 1.704(c)(10) for filing a Rule 312 Amendment on November 2, 2021, subsequent to a Notice of Allowance mailed September 15, 2021. According to Patentee, he should have only been assessed 48 days of Applicant delay for this filing.

Discussion

Patentee and the Office are in agreement regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A). At issue is the number of days of Applicant delay.

Patentee disputes the assessment of 72 days under 37 CFR 1.704(c)(10) for the Rule 312 Amendment filed November 2, 2021, subsequent to the Notice of Allowance mailed    September 15, 2021. On June 16, 2020, the Office published a Final Rule.  See Federal Register, 


Vol. 85, No. 116, Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 36335-36342 [2020-11786].  In view of the amendment to 37 
CFR 1.704(c)(10), for the Rule 312 Amendment filed November 2, 2021 , the patent term adjustment under 37 CFR 1.704(c)(10) should be calculated as 48 days, beginning on     September 16, 2021 (the day after the date the Notice of Allowance was mailed) and ending on November 2, 2021, not 72 days as calculated by the Office.

Overall PTA Calculation	

Formula:

 “A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
254 + 0 + 0 – 0 – 48 = 206

Conclusion

The $210 fee for the instant application for patent term adjustment has been charged to Deposit Account No. 50-2003, as authorized.

Patentee is entitled to PTA of two hundred six (206) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 254 + 0 + 0 – 0 – 48 = 206 days. 

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by two hundred six (206) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions  

Enclosure:  Copy of DRAFT Certificate of Correction








UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  11,242,180
		DATED            :  February 8, 2022
		INVENTOR(S) :  Layos et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 182 days.

      Delete the phrase “by 182 days” and insert – by 206 days--